Citation Nr: 1450345	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO. 10-44 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for cognitive impairment and memory loss, claimed as residuals of a traumatic brain injury (TBI).

2. Entitlement to service connection for a bilateral eye disability, claimed as residuals of TBI.

3. Entitlement to service connection for bilateral hearing loss, claimed as residuals of TBI.

4. Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1971 to April 1971 and with the Army from December 1974 to December 1978.  He additionally served on a period of active duty for training (ACDUTRA) from July 1981 to January 1982 with the Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a December 2012 decision, the Board determined that under 38 C.F.R. § 3.156(c), the merits of the claim for service connection of TBI residuals must be reconsidered, not reopened, and remanded the matter along with the other claims for additional development in December 2012.  The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his wife testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2012. A transcript of the hearing is associated with the claims file.

The Board notes that VA has received additional relevant evidence to VA since the most recent supplemental statement of the case (SSOC).  The Veteran has, however, waived initial Agency of Original Jurisdiction (AOJ) consideration of such.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Memory loss and cognitive impairment, claimed as residuals of a TBI, are not shown to be residuals of an in-service TBI or to otherwise be etiologically related to service.

2. A bilateral eye disability has not been shown to be residuals of an in-service TBI or to otherwise be etiologically related to service.

3. Bilateral hearing loss has not been shown to be residuals of an in-service TBI or to otherwise be etiologically related to service.

4. Bilateral carpal tunnel syndrome has not been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection memory loss and cognitive impairment have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for a bilateral eye disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

4. The criteria for service connection for bilateral carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letters in June 2009, July 2009 and September 2009, prior to the initial unfavorable adjudication in December 2009. These letters advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran's Social Security Administration disability determination and the records considered in that determination were obtained. 38 C.F.R. § 3.159(c)(2). 

With respect to his claims for service connection for bilateral hearing loss, the Veteran was provided with VA audiological examinations in September 2010 and February 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, administered the Maryland CNC test, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for their opinions. The Veteran was also provided with eye, peripheral nerve, and TBI examinations in August 2010, September 2010, and February 2013. These examinations were also adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file, conducted thorough medical examinations, and provided sufficient supporting rationales. Based on the foregoing, the Board finds the examination reports of record to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for service connection for cognitive impairment and memory loss, bilateral hearing loss, a bilateral eye disability, and bilateral carpal tunnel syndrome. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

At the Veteran's June 2012 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them. Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim. The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing. The Board, therefore, concludes that it has fulfilled its duty under Bryant.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a). Sensorineural hearing loss, as an organic disease of the nervous system, is a listed chronic disease; the presumptive period is one year following separation from service. For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Concerning the Veteran's claims for service connection for cognitive impairment and memory loss, a bilateral eye disability and bilateral carpal tunnel syndrome, none of these disabilities are listed recognized chronic conditions or encompassed by a broader listed disease or disability. As such, service connection based on the presumption in favor of chronic diseases or based on continuity of symptomatology are inapplicable to those claims. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.307(a), 3.309(a), 3.303(b).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Cognitive Impairment and Memory Loss

The Veteran contends he is entitled to service-connection for cognitive impairment and memory loss, claimed as residuals of TBI. For the reasons stated below, service connection is not warranted. The evidence of record shows that the Veteran has been diagnosed with mild short term memory loss and there are notations that the Veteran suffers from cognitive difficulties. Further, the evidence establishes that the Veteran suffered a TBI while in service in March 1975. Therefore, the only issue before the Board is the presence of a nexus between the claimed residuals and the in-service TBI.

The Veteran and his wife have repeatedly stated that his memory loss, cognitive difficulties, and other claimed residuals are causally related to his in-service TBI. While the Veteran and his wife are competent to testify to the persistence of observable symptoms, such as memory difficulties, neither is competent to opine as to the presence of a causal connection between the Veteran's current memory loss and other claimed residuals and his in-service TBI. Jandreau, 492 F.3d 1372. The Veteran's wife testified that he has had memory difficulties since they met in 1987, which she is competent to report. However, her testimony is not competent to the extent that it indicates the Veteran suffered from memory difficulties prior to their meeting in 1987, as the Veteran's wife has no personal knowledge of that. Id. As there is no competent lay evidence on the issue of nexus, the issue must be decided based on the medical evidence of record. 

The Veteran was provided with VA examinations in September 2010 and February 2013. The September 2010 VA examiner noted that the Veteran had mild recent memory problems, but that his remote memory was excellent. The examiner otherwise noted that attention, concentration, executive function, judgment, social interaction, orientation, communication and consciousness were all normal. 

The February 2013 VA examiner noted that there were no complaints of impairment of memory, attention, concentration, or executive function. The examiner further found that the Veteran's judgment, social interaction, orientation, motor activity, visual spatial orientation, communication and consciousness were normal, with no other subjective symptoms or neurobehavioral effects. Based on this information, the examiner indicated that there were no neurological conditions or residuals attributable to TBI, further stating that there were specifically no neurological residuals and that the cognitive changes that were present were not clinically compatible with residuals of TBI.

The Veteran's VA treatment records are silent for any notations concerning memory loss or other complaints of residuals of TBI. The records also contain no opinions indicating that the Veteran has any residuals that are related to his in-service TBI. Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's memory loss or cognitive difficulties are causally related to his in-service TBI. As the third element is not met, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against a finding of a nexus between the current disability and his active duty service. Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

Bilateral Hearing Loss

The Veteran contends he is entitled to service-connection for bilateral hearing loss, claimed as a residual of a TBI. The Board finds that service connection for bilateral hearing loss is not warranted on a direct or presumptive basis. The evidence establishes that the Veteran currently has bilateral hearing loss for VA purposes. 38 C.F.R. § 3.385. Further, the evidence shows that while in service from December 1974 to December 1978, the Veteran worked as a cannon crewman which would have likely exposed him to excessive noise. The sole question for the Board, then, is whether a nexus exists between the current disability and in-service noise exposure.

The Veteran and his wife have opined that his in-service noise exposure is what caused his current bilateral hearing loss. While the Veteran and his wife are competent to testify to lay observable facts, such as the onset or persistence of symptoms, neither is competent to opine as to a causal relationship between his in-service noise exposure and his delayed onset bilateral hearing loss, as such a determination requires medical expertise. Jandreau, 492 F.3d at 1377. The Veteran's wife is competent to testify to the fact that the Veteran has had hearing difficulties since they met in 1987, but is not competent to testify to any period prior to that point. Id. Therefore, the Veteran's wife cannot testify based on personal observation that the Veteran has had hearing loss since his separation, and to the extent her statements indicate as such they are entitled to no probative weight.

Turning to the medical evidence of record, the Veteran was provided with audiological examinations in September 2010 and February 2013. The September 2010 examiner indicated that the Veteran's hearing loss was not caused by his active duty service based on the fact that there was no change in the Veteran's hearing between his December 1974 entrance examination and his October 1978 separation examination. Further, the examiner noted that while the Veteran had high-frequency hearing loss at 6000 Hertz upon entry into service, there was no evidence that this hearing loss was aggravated by the Veteran's service. The examiner finally indicated that there were no complaints or indications of hearing loss following the Veteran's TBI in service.

The February 2013 VA examiner noted that based on the Veteran's audiograms, he had pre-existing hearing loss in the left ear at 6000 hertz, which was not aggravated by active duty service based on the January 1971, December 1974, October 1978, and October 1980 audiograms of record. Other than this pre-existing hearing loss, the examiner noted that all four audiograms reflected that the Veteran's hearing was within normal limits at 500, 1000, 2000, and 4000 Hertz, with no significant threshold shifts at any point during his active duty service. Based on these facts, the examiner opined that the Veteran's bilateral hearing loss was not caused or aggravated by any of his periods of active duty service.

A private audiogram from January 2014 is also of record. While the audiogram clearly shows that the Veteran currently has bilateral hearing loss, it is silent with respect to whether or not the Veteran's hearing loss is causally related to his active duty service. As such, it is not probative of the dispositive issue in this claim. VA treatment records reflect numerous entries concerning the use of hearing aids, but contain no opinions linking the Veteran's current hearing loss to his active duty service or notations indicating that the hearing loss has been persistent since service. Further, there is no evidence of complaints of hearing loss prior to a December 2002 VA examination conducted in conjunction with the Veteran's original claim. While not determinative of the issue of nexus, the 20 year gap in time without complaint of or treatment for bilateral hearing loss weighs against the lay evidence of record indicating that hearing loss has been persistent since service. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is causally related to his active duty service or a residual of his TBI. As such, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303.

Turning to presumptive service connection, the Veteran has been diagnosed with bilateral sensorineural hearing loss, which is a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). The Veteran has indicated he has had hearing loss since service, and his wife testified that he has had hearing problems since they met in 1987. However, the Veteran's wife can only testify to hearing loss from 1987 forward, which is outside the applicable one year presumptive period. Therefore, the wife's testimony cannot establish manifestation within the presumptive period. Nor is the Veteran competent to state that he had bilateral hearing loss within one year of his separation from service, as such a determination requires medical testing. A layperson can report hearing difficulties, but cannot attest to the presence of disability or its severity for VA purposes.  38 C.F.R. § 3.385; Jandreau, 492 F.3d at 1377.

The audiograms of record note normal hearing in December 1974, October 1978, and October 1980 note normal hearing bilaterally between 500 and 4000 Hertz. No private or VA treatment records from the applicable one year presumptive periods following the Veteran's separations in April 1971 and December 1978 reflect diagnoses or complaints of hearing loss, until the Veteran's December 2002 VA audiological examination, which is outside any applicable one year period. Based on the competent evidence of record, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss manifested within the applicable presumptive period.

Finally, as the Veteran has been diagnosed with a chronic disease, service connection based on continuity of symptomatology is also potentially warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a). Again, while the Veteran has indicated he noticed hearing difficulties in service, he is not competent to state that he had hearing loss for VA purposes, as that determination requires precise medical testing. Jandreau, 492 F.3d at 1377. The Veteran's service treatment records are silent for any complaints of or treatment for bilateral hearing loss. No threshold shifts were present at 500 to 4000 Hertz, and the Veteran noted no ear trouble on his October 1978 report of medical history, corresponding with his separation from active duty with the Army. The first complaint of hearing loss is not until the Veteran's December 2002 VA audiological examination. Based on this evidence, the Board finds that the preponderance of the evidence is against a finding of sufficient chronicity of care or observation to identify the disease entity in service. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against the claim. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.
Bilateral Eye Disability

The Veteran contends he is entitled to service-connection for a bilateral eye disability, claimed as a residual of TBI. The Board finds that service connection for a bilateral eye disability is not warranted.

The evidence shows that the Veteran has been diagnosed as having cataracts, post-operative in nature. The evidence further shows that the Veteran sustained a TBI in March 1975 while on active duty. Therefore, the first two elements of service connection have been met, and the sole question before the Board is the presence of a nexus between the Veteran's current bilateral eye disability and his service.

The Veteran and his wife have testified that his bilateral eye disability is causally related to the TBI he sustained in March 1975. While they are competent to testify to lay observable symptoms, such as difficulty with vision, neither is competent to testify to the presence of a causal relationship, as to do so requires expertise in the field of ophthalmological medicine. Jandreau, 492 F.3d at 1377. The Veteran has indicated that four years after the TBI he was forced to wear glasses due to worsening vision, and that he had his right eye lens replaced in 1988 and the left eye lens replaced in 1994. The Veteran stated that during one of the procedures the doctor indicated that his eye problems were likely related to the TBI, which he is also competent to report. Id.

Turning to the medical evidence of record, the Veteran was provided with VA eye examinations in August 2010 and February 2013. The August 2010 VA examiner indicated that there was no visual impairment found that could be attributed to either the Veteran's in-service TBI or the presence of conjunctivitis. The February 2013 VA examiner also opined that there was no evidence in the claims file indicating that the Veteran's bilateral cataracts were caused by his TBI, and that there was no evidence of a decrease in visual acuity as a result of the cataracts. As both VA opinions were supported by accurate facts and a sufficient rationale, the Board finds that the opinions are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records have been associated with the claims file, which reflect some notations of eye trouble, as well as the Veteran's statements that his cataracts are causally related to his in-service TBI. However, the mere repetition of the allegations in a medical record does not transform them into competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). VA treatment records are silent for any medical opinions from a medical professional linking the Veteran's bilateral cataracts to his in-service TBI. Further, prior to December 2002 there are no VA treatment records indicating that the Veteran complained of visual issues related to his TBI or that a physician at any point indicated the TBI and cataracts were causally related. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral eye disability is causally related to his active duty service or a residual of his TBI. As the third element is not met, direct service connection is not warranted. 38 C.F.R. § 3.303. 

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against the claim. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

Bilateral Carpal Tunnel Syndrome

The Veteran contends he is entitled to service-connection for bilateral carpal tunnel syndrome. The Board finds that service connection for bilateral carpal tunnel syndrome is not warranted.

The Veteran has a current diagnosis of bilateral carpal tunnel syndrome. Therefore, the first element of direct service connection has been met. Concerning the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has stated, specifically during his June 2012 testimony, that he developed carpal tunnel syndrome from carrying ammunition crates while working as an artillery crewman in service. While the Veteran is competent to report lay observable symptoms such as pain or numbness, the Veteran is not competent to state that he developed bilateral carpal tunnel syndrome during his active duty service, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377.

Further, to the extent the Veteran has indicated that he experienced symptoms in service, these statements conflict with the medical evidence of record. The Veteran's service treatment records are silent for any complaints of wrist or hand pain while in service, or any other symptoms associated with carpal tunnel syndrome. There are no notations reflecting an in-service diagnosis of carpal tunnel syndrome. Medical examinations conducted in April 1971, October 1978 and October 1980 are all silent for diagnoses of bilateral carpal tunnel syndrome, and none of the examination reports contain notations concerning any symptomatology associated with carpal tunnel syndrome. On corresponding reports of medical history in October 1978 and October 1980 the Veteran did not note any history of any wrist disabilities, swollen or painful joints other than a broken right wrist, or neuritis. These conflicting statements undermine the credibility of the Veteran's statements concerning symptomatology in service, and render them of minimal probative value. Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury, or disease.

Moreover, even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding that the Veteran's bilateral carpal tunnel syndrome is causally related to his active duty service. The Veteran and his wife have both indicated that his bilateral carpal tunnel syndrome is causally related to his military service. While they are competent to testify to continuous lay observable symptoms such as pain since service, they are not competent to opine as to the presence of a causal connection, as to do so requires medical expertise. Id. Further, to the extent the Veteran and his wife have indicated his symptoms have been persistent since service, the credibility of such statements is undermined by the fact that the Veteran told informed the February 2013 VA examiner that his symptoms did not begin until 2000. As the statements concerning persistent symptoms are not credible due to these inconsistencies, they are entitled to no probative weight.

Turning to the medical evidence, the Veteran was provided with VA examinations in September 2010 and February 2013. The September 2010 VA examiner indicated that the carpal tunnel syndrome as not in any way related to the Veteran's March 1975 head injury, and that the bilateral carpal tunnel syndrome was more likely related to truck driving, which occurred after service.

The February 2013 VA examiner indicated that the Veteran reported a history of occasional hand numbness beginning in approximately 2000. The examiner indicated that based on the Veteran's history of the injury and his occupation, the Veteran's carpal tunnel syndrome was more likely related to his 30 year career as a truck driver, and not related to his period of active duty service. VA treatment records reflect complaints of hand numbness and pain, as well as on-going treatment for carpal tunnel syndrome, but contain no opinions indicating that the Veteran's disability is causally related to his active duty service. Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the current disability and the Veteran's active duty service. As such service connection on a direct basis is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service event, injury or disease or a nexus between the current disability and his active duty service. Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for cognitive impairment and memory loss, claimed as residuals of TBI, is denied.

Entitlement to service connection for a bilateral eye disability, claimed as residuals of TBI, is denied.

Entitlement to service connection for bilateral hearing loss, claimed as residuals of TBI, is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


